1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      ERNEST GUARDADO,
7
                           Plaintiff,
8                                                         2:18-cv-00198-GMN-VCF
      vs.                                                 ORDER
9     STATE OF NEVADA, et al.,
10                          Defendants.

11

12          Before the court are Plaintiff’s Motion for Acceptance of Service by Nevada Attorney General on
13   Behalf of Richard Snyder and Harold Wickham or Provide Last Known Address Under Seal (ECF NO.
14   71) and Motion to Extend Time to Effectuate Service (ECF NO. 72).
15          On May 10, 2019, the Court allowed Plaintiff’s Second Amended Complaint to proceed on Counts
16   1 and 2 against Defendants Julio Calderin, James Dzurenda, Jennifer Nash, Kim Thomas, Brian Williams,
17   Richard Snyder, and Harold Wickham. (ECF No. 69 at 2). The deadline to effectuate service of the
18   Second Amended Complaint and Summons on Richard Snyder and Harold Wickham was July 8, 2019.
19   Summons were issued to Richard Snyder and Harold Wickham (ECF NO. 70). Summons on Richard
20   Snyder was returned unexecuted because no USM 285 form was received from Plaintiff. (ECF NO. 74).
21          Plaintiff now seeks for an extension of time to effectuate service on Richard Snyder and Harold
22   Wickham. Plaintiff also asks if the Nevada Attorney General’s Office would accept service on behalf of
23   Snyder and Wickham. Plaintiff states that he has mailed a copy of the instant motions to Henry Kim, Esq.
24   at the Attorney General’s office but has not received any response. (ECF Nos. 71 and 72). No opposition
25   has been filed to these motions.
1           Plaintiff has given sufficient reason for the court to grant his request to extend time to effectuate

2    service.

3           Accordingly, and for good cause shown,

4           IT IS HEREBY ORDERED that Plaintiff’s Motion for Acceptance of Service by Nevada Attorney

5    General on Behalf of Richard Snyder and Harold Wickham or Provide Last Known Address Under Seal

6    (ECF NO. 71) is GRANTED.

7           IT IS FURTHER ORDERED that by July 29, 2019, the Attorney General’s Office shall file a

8    notice advising the Court and Plaintiff if it will accept service on behalf of Defendants Richard Snyder

9    and Harold Wickham. If service cannot be accepted for Snyder and/or Wickham, the Attorney General’s

10   Office must provide the name(s) of the defendant(s) for whom it does not accept service, and the name(s)

11   of the defendant(s) for whom it is filing the last-known-address information under seal. As to any of the

12   named defendant(s) for whom the Attorney General’s Office cannot accept service, the Office shall file,

13   under seal, but shall not serve the inmate Plaintiff the last known address(es) of those defendant(s) for

14   whom it has such information. If the last known address of the defendant(s) is a post office box, the

15   Attorney General's Office shall attempt to obtain and provide the last known physical address(es).

16          If service cannot be accepted for any of the named defendant(s), Plaintiff shall file a motion

17   identifying the unserved defendant(s), requesting reissuance of a summons, and specifying a full name

18   and address for the defendant(s).

19          If the Attorney General accepts service of process for Defendants Richard Snyder and/or Harold

20   Wickham, such defendant(s) shall file and serve an answer or other response to the complaint within sixty

21   (60) days from the date of this order.

22          Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

23   counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

24   consideration by the Court. Plaintiff shall include with the original document submitted for filing a

25   certificate stating the date that a true and correct copy of the document was mailed or electronically filed
1    to the defendants or counsel for the defendants. If counsel has entered a notice of appearance, Plaintiff

2    shall direct service to the individual attorney named in the notice of appearance, at the physical or

3    electronic address stated therein. The Court may disregard any document received by a district judge or

4    magistrate judge which has not been filed with the Clerk, and any document received by a district judge,

5    magistrate judge, or the Clerk which fails to include a certificate showing proper service.

6           IT IS FURTHER ORDERED that is Motion to Extend Time to Effectuate Service (ECF NO. 72)

7    is GRANTED.

8           IT IS FURTHER ORDERED that the time to effectuate service on Defendants Snyder and

9    Wickham is extended to September 30, 2019.

10

11          DATED this 8th day of July, 2019.
                                                                  _________________________
12                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
